POMEROY, Justice
(concurring).
I join in the Court’s opinion and decision because, as I view it, the prosecutor’s statement in this case, as quoted by the majority, Opinion ante at 297, could “by reasonable implication” indicate that an adverse inference of guilt could be drawn from the defendant’s silence at the time of his arrest. See and compare, Commonwealth v. Brenizer, 467 Pa. 347, 353, 356 A.2d 784, 786 (1976) (Concurring Opinion of Pomeroy, J.) and Commonwealth v. Tervalon, 463 Pa. 581, 593, 345 A.2d 671, 678 (1975).
I think it worth noting, also, that in Miranda v. Arizona, 384 U.S. 436, 468 n. 37, 86 S.Ct. 1602, 16 L.Ed.2d 694, 720 n. 37 (1966) the Supreme Court of the United States explicitly stated that “[t]he prosecution may not, *487therefore, use at trial the fact that [the accused] stood mute or claimed his privilege [against self-incrimination] in the face of accusation.” The Supreme Court has recently and explicitly reaffirmed that view in its decision in Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L. Ed.2d 91 (1976). The Court there held that “the use for impeachment purposes of petitioners’ silence, at the time of arrest and after receiving Miranda warnings, violated the Due Process Clause of the Fourteenth Amendment.” 426 U.S. at 619, 96 S.Ct. at 2245, 49 L.Ed.2d at 98 (footnote omitted).
JONES, C. J., joins in this concurring opinion.